Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 01/13/2022 are acknowledged.
According to the Amendments to the claims, Claims 1, 6 and 14 has /have been amended; Claims 5 and 17-19 has /have been cancelled; Claims 25-28 has /have added.  Accordingly, Claims 1-4, 6-16 and 20-28 are pending in the application.  An action on the merits for Claims 1-4, 6-16 and 20-28 are as follow.   
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-16 and 20-28 are allowed.
With respect to Independent Claim 1, the closest prior art of record Mujcinovic (US 10,342,119 B1) in view of Auracher et al. (US 2002/0021480 A1) disclose a method of cutting and folding a substrate that defines a plane with a focused laser beam, directed from above the substrate, to form a three-dimensional (3D) element with features in 3-dimensions as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “forming a reflector from the substrate; and re-directing the focused laser beam using the reflector to cut, etch or fold at least one of the one or more releasable segments that would otherwise be inaccessible to the focused laser beam from said direction”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 1 are allowed.
With respect to Claims 2-4, 6-13, 20-22 and 25-27, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 14, the closest prior art of record Tokushima et al. (US 2016/0046132 A1) in view of Mujcinovic (US 10,342,119 B1) and Auracher et al. (US 2002/0021480 A1) disclose a method of cutting and folding a substrate that defines a plane with a focused laser beam, directed from above the substrate, to form a three-dimensional (3D) element with features in 3-dimensions as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “cutting and folding a portion of the substrate to form a reflector; and re-directing the focused laser beam using the reflector to cut, etch or fold at least one of the one or more releasable segments that would otherwise be inaccessible to the focused laser beam from above”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 14 are allowed.
With respect to Claims 15-16, 24 and 28, the dependency on Claim 14 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761